                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Phillip A. Brimmer


Criminal Action No. 18-CR-00266-PAB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

4. OMAR HUMBERTO GONZALEZ-HERNANDEZ,
     a/k/a Omar Gonzalez,
     a/k/a Omar Humberto-Gonzales, and

5. JEREMIAH U. SERR,

              Defendants.


                       GOVERNMENT EXHIBIT LIST
______________________________________________________________________
       The United States, by United States Attorney Jason R. Dunn, through the

undersigned Assistant United States Attorney, hereby submits the attached proposed

Government Exhibit List for use in the trial of this case.

       Respectfully submitted this 20th day of February 2019.

                                 JASON R. DUNN
                                 United States Attorney

                            By: s/Guy Till
                                Guy Till
                                Assistant United States Attorney
                                United States Attorney's Office
                                1801 California Street, Suite 1600
                                Denver, Colorado 80202
                                Telephone: (303) 454-0100
                                FAX: (303) 454-0405
                                E-mail: Guy.Till@usdoj.gov
                                Attorney for the Government
                               CERTIFICATE OF SERVICE

I hereby certify that on February 20, 2019, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF, which will send an email notification of such filing to
all counsel of record.

                                                             s/David Vu
                                                             David Vu
                                                             Legal Assistant
                                                             United States Attorney's Office
                                                                                                                                     Page 1


CASE CAPTION: United States v. Zarate-Suarez, Et Al.

CASE NO.: 18-cr-00266-PAB

EXHIBIT LIST OF: United States
                        (Name and Party Designation)



Exhibit              Witness                     Brief Description          Stipulation   Offered   Admitted   Refused   Court Use
                                                                                                                           Only
  1       Radke                   INV_302 - Photo of Joanna Zarate-Suarez
                                  Colorado driver’s license
  2       Radke                   INV_258 - Photo of Joanna Gonzalez-
                                  Zarate’s Colorado driver’s license
  3       Radke                   INV_215-photo of Omar Humberto
                                  Gonzalez-Hernandez’s passport
  4       Radke                   INV_252 - Photo of Christina Fitzgerald
                                  Virginia driver’s license
  5       Radke                   INV_253 - Photo of Acevedo Colorado
                                  learner’s permit
  6       Carr                    Still photo of Serr from dash cam

  7       Campbell/Greenway       INV_171 - Photo of blue jeep and 1130
                                  Raleigh St
  8       Campbell/Greenway       INV_169 - Photo of black jeep and 1130
                                  Raleigh
  9       Campbell                INV_54 - Photo of 1130 Raleigh

 10       Campbell                Map – Raleigh to Newton

 11       Campbell                Map – Raleigh to Quitman
 12       Campbell                Map – Newton to Eliot


 20       Carr                    Dash cam video - KSP
 21       Carr                    Serr Kansas conviction documents
                                                                        Page 2
22   Carr                Chain of custody documents
23   Crow                Methamphetamine


30   Fitzgerald          Fitzgerald Plea Agreement
31   Fitzgerald          INV_7347 - Supplemental to Plea Agreement
32   Fitzgerald          PFR_1 - Proffer Letter
33                       Fitzgerald post-arrest interview
34                       Transcript of post-arrest interview


40   Campbell            INV_216 - Photo Surveillance of Jeep
                         Liberty
41   Campbell            INV_217 - Photo Surveillance of Jeep
                         Liberty
42   Campbell            INV_218 - Photo Surveillance of Jeep
                         Liberty
43   Campbell            INV_124 - Photo Surveillance of Jeep
                         Liberty
44   Campbell            INV_125 - Photo Surveillance of Jeep
                         Liberty
45   Campbell            INV_128 - Photo Surveillance of Jeep
                         Liberty
46   Campbell            INV_129 - Photo Surveillance of Jeep
                         Liberty


50   Campbell/Greenway   INV_156 - Photo of Traffic Stop
51   Campbell/Greenway   INV_157 - Photo of Traffic Stop
52   Campbell/Greenway   INV_158 - Photo of Traffic Stop
53   Campbell/Greenway   INV_159 - Photo of Traffic Stop
54   Campbell/Greenway   Kelly Draper dash-cam recording
     Campbell/Greenway
60   Campbell/Greenway   INV_162 – Photo of vehicles – end of pursuit
61   Campbell/Greenway   INV_257 - Photo of police car against blue
                         jeep
                                                                      Page 3
62   Radke/Campbell    INV_259 - Photo of backseat of blue jeep
63   Radke/Campbell    INV_192 - Motel 6 hotel receipt
64   Radke/Campbell    INV_193 - Motel 6 hotel receipt
65   Radke/Campbell    INV_199 - Walmart Receipt
66   Radke/Campbell    INV_201 - Walmart Receipt
67   Radke/Campbell    INV_189 - Photo of plastic bag in backseat
68   Radke/Campbell    INV_190 - Photo of plastic bag in backseat
69   Radke/Campbell    INV_194 - Photo of cell phone
70   Radke/Campbell    INV_228 - Photo of stopped blue jeep
71   Radke/Campbell    INV_231 - Photo of stopped blue jeep and
                       arrested subjects
72   Radke/Campbell    INV_234 - Photo of blue jeep against police
                       car
73   Radke/Campbell    INV_239 - Photo of back seat of blue jeep
74   Radke/Campbell    INV_241 - Photo of flowers
75   Radke/Campbell    INV_242 - Photo of zip lock bag
76   Radke/Campbell    INV_243 - Photo of
77   Radke/Campbell    INV_245 - Photo of front seat of blue jeep
78   Radke/Campbell    INV_248 - Photo of cash in door sill
79   Radke/Campbell    INV_270 - Photo of front seat of jeep
80   Radke/Campbell    INV_273 - Photo of water bottle
81   Radke/Campbell    INV_287 - Photo of flower delivery list, p.1
82   Radke/Campbell    INV_288 - Photo of flower deliver list, p.2
83   Radke             INV_225 - Photo of Joanna Zarate-Suarez
84   Radke             INV_226 - Photo of Edwin Roman-Acevedo


90   Campbell/Martin   INV_160 - Photo of Meth
91   Campbell/Martin   INV_161 - Photo of Meth
92   Campbell/Martin   INV_163 - Photo of bags of Meth on
                       roadside
93   Campbell/Martin   INV_164 - Closer photo of bags of meth on
                       roadside
                                                                    Page 4
94   Campbell/Martin   INV_165 - Photo of exploded meth bag
95   Campbell/Martin   INV_166 - Close photo of exploded meth
                       bag
96   Campbell/Martin   INV_181 - Photo of roadside bag
97   Campbell/Martin   INV_182 - Close up photo of the roadside
                       bag
98   Campbell/Martin   INV_183 - Closer photo of roadside bag
99   Campbell/Martin   INV_184 - Photo of shards of meth along
                       roadside
100 Campbell/Martin    INV_185 - Closer photo of shards of meth
101 Campbell/Martin    INV_186 - Closer photo of shards of meth
102 Campbell/Martin    INV_187 - Closer photo of shards of meth
103 Campbell/Martin    INV_188 - Closer photo of shards of meth
104 Campbell/Martin    INV_202 - Photo of stain on the road
105 Campbell/Martin    INV_203 - Photo of Meth shards
106 Campbell/Martin    INV_205 - Photo of Meth shards
107 Campbell/Martin    INV_206 - Photo of Meth shards and
                       exploded bag
108 Campbell/Martin    INV_207 - Close up photo of meth shards
                       and exploded bags
109 Campbell/Martin    INV_208 - Photo of Meth shards and
                       exploded bag



120 Campbell/Donahue   INV_211 - Photo of meth shards in evidence
                       bag
121 Campbell/Donahue   INV_212 - Photo of meth shards in evidence
                       bag

122 Campbell/Donahue   INV_213 - Photo of meth shards in evidence
                       bag
123 Campbell/Donahue   INV_214 - Photo of meth shards in evidence
                       bag
                                                                  Page 5
124 Wang         DEA Exhibit #1 – lab report 135.6g Meth +
                 5.2g
125 Nguyen       DEA Exhibit #2 – lab report 147.8g Meth +
                 6.7g

126 Nguyen       DEA Exhibit #3 – lab report 797g Meth +
                 28.9g
127 Wang         DEA Exhibit #6 – lab report 69.76g Meth +
                 5.01g

128 Wing         DEA Exhibit #7 – lab report 430g Meth +
                 .02g. Purity 92% + 4%
129              LAB_4253 – lab report
130 Crow         Methamphetamine mixture and substance –
                 KBI lab net weight 435g
139 Fitzgerald   N11 Phone Extraction and text messages

140 Campbell     Cellbrite Certificate Kelvin Ivery N3, N9
141 Campbell     Cellbrite Certificate Kelvin Ivery, N21, N22
142 Bosillo      T-Mobile phone records, ---
143 Campbell     Photo- Cell phone tower at 252 S. Hooker
                 Street
144 Campbell     Photo- Cell phone tower at 252 S. Hooker
                 Street (2)
145 Campbell     Photo- Cell phone tower at 501 14th Street

146 Campbell     Photo- Cell phone tower at 501 14th Street (2)
147 Campbell     Photo- Cell phone tower at 555 Colfax
                 Avenue Bennett
148 Campbell     Photo- Cell phone tower at 555 Colfax
                 Avenue Bennett (2)_
149 Campbell     Photo- Cell phone tower at 1000 S. Eliot
                 Street Denver
150 Campbell     Photo- Cell phone tower at 1000 S. Eliot
                 Street Denver (2)
                                                            Page 6
151 Campbell   Photo- Cell phone tower at 20150 Sky Ranch
               Road Aurora CO
152 Campbell   Photo- Cell phone tower at 20150 Sky Ranch
               Road Aurora CO (2)
153 Campbell   Photo- Cell phone tower at Hwy 59 Seibert
               CO
154 Bosillo    CDR Mediations 7206454219
155 Bosillo    CDR Mediations 7206454219

156 Campbell   CDR Mediations 7206454219

157 Carr       KS Highway Patrol Chain witnesses

158 Campbell   Notice of certified
               documents_DEA_Cellbrite
